ACCEPTED
                                                                           03-14-00738-CV
                                                                                   5120005
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                       5/1/2015 1:56:42 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                     03-14-00738-CV

                  In the Court of Appeals                  FILED IN
                                                    3rd COURT OF APPEALS
          For the Third District of Texas at Austin     AUSTIN, TEXAS
                                                    5/1/2015 1:56:42 PM
                                                      JEFFREY D. KYLE
        Elness, Swenson, Graham Architects,     Inc.,       Clerk
                   Appellant and Cross-Appellee,

                             v.

 RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP,
      and RLJ Lodging Fund II Acquisitions, LLC,
                 Appellees and Cross-Appellants.


                    On Appeal from the
    200th Judicial District Court of Travis County, Texas
              Cause Number: D-1-GN-002325
    The Honorable Stephen Yelenosky, Presiding Judge


CROSS-APPELLEE’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE CROSS-APPELLEE’S RESPONSE BRIEF


      Attorneys for Appellant and Cross-Appellee

  MACDONALD DEVIN, PC             Gregory N. Ziegler
  3800 Renaissance Tower          Texas Bar No. 00791985
      Dallas, Texas 75270         GZiegler@MacdonaldDevin.com
   214.744.3300 telephone         Weston M. Davis
    214.747.0942 facsimile        Texas Bar No. 24065126
                                  WDavis@MacdonaldDevin.com
                                  Steven R. Baggett
                                  Texas Bar No. 01510680
                                  SBaggett@MacdonaldDevin.com
                     IDENTITY OF PARTIES AND COUNSEL

Defendant/Appellant/Cross-Appellee

     Elness, Swenson, Graham Architects, Inc.


Counsel for Defendant/Appellant/Cross-Appellee

     Gregory N. Ziegler
     Texas Bar No. 00791985
     Steven R. Baggett
     Texas Bar No. 01510680
     Weston M. Davis
     Texas Bar No. 24065126
     MACDONALD DEVIN, PC
     1201 Elm Street
     3800 Renaissance Tower
     Dallas, Texas 75270
     214.744.3300 Telephone
     214.747.0942 Facsimile


Counsel for Plaintiff/Appellee/Cross-Appellant

     RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP, and RLJ Lodging
     Fund II Acquisitions, LLC
            represented by
     Michael Huddleston
     Stephen Gibson
     Benton T. Wheatley
     Tracy L. McCreight
     Jessica C. Neufeld
     MUNSCH HARDT KOPF & HARR, P.C.
     401 Congress Ave, Suite 3050
     Austin, Texas 78701
     512.391.6100 Telephone
     512.391.6149 Facsimile




                                      2
TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to Tex. R. App. P. 10.5(b) and 38.6(d), the Cross-Appellee, Elness,

Swenson, Graham Architects, Inc. (“ESG”), files this Unopposed Motion to

Extend Time to File Cross-Appellee’s Response Brief. ESG’s response brief is

currently due on May 11, 2015. Counsel for ESG requests a 30-day extension of

time to file its brief, making the brief due on June 11, 2015. This is the first

request for extension of time to file ESG’s response brief to the cross-appeal. ESG

and RLJ each previously requested one 30-day extension of time to file the

Appellant’s and Cross-Appellant’s opening briefs.

        In addition to the routine matters that counsel must attend to in daily

practice, counsel for ESG is preparing for the following matters:

   1.      In re Nexion Health at Beechnut, Inc. d/b/a Beechnut Manor, No. 01-15-

           00327-CV, in the First Court of Appeals, Relator’s Reply in Support of

           Petition for Writ of Mandamus and preparation for oral argument;

   2.      Hassell Construction Co., Inc. v. Springwoods Realty Company, et al.,

           No. 2012-42981, in the District Court of Harris County, Texas, 333rd

           Judicial District, Summary Judgment briefing to be completed by May 8,

           2015; and

   3.      Rio Grande City Consolidated ISD v. Descon Construction, L.P., et. al.,

           No. DC-14-46, In the District Court of Starr County, Texas, 229th



                                          3
         Judicial District, Final Pretrial Conference and Jury Trial set for May 11,

         2015.

      Counsel for ESG seeks this extension of time to be able to prepare a cogent

and succinct brief to aid this Court in its analysis of the issues presented. This

request is not sought for delay but so that justice may be done.

      Counsel for ESG has conferred with Michael W. Huddleston, counsel for the

Cross-Appellant, and he has indicated that his client does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Texas

Rule of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Cross-Appellee requests that this Court grant

this Unopposed Motion to Extend Time to File Cross-Appellee’s Response Brief

and extend the deadline for filing Cross-Appellee’s Response Brief up to and

including June 11, 2015. ESG requests all other relief to which it may be entitled.




                                          4
                                           Respectfully submitted,

                                           By: /s/ Weston M. Davis
                                           Gregory N. Ziegler
                                           Texas Bar No. 00791985
                                           GZiegler@MacdonaldDevin.com
                                           Steven R. Baggett
                                           Texas Bar No. 01510680
                                           GZiegler@MacdonaldDevin.com
                                           Weston M. Davis
                                           Texas Bar No. 24065126
                                           WDavis@MacdonaldDevin.com

                                           MACDONALD DEVIN, PC
                                           1201 Elm Street
                                           3800 Renaissance Tower
                                           Dallas, Texas 75270
                                           214.744.3300 telephone
                                           214.747.0942 facsimile

                                           Attorneys for Appellant
                                           Elness, Swenson, Graham
                                           Architects, Inc.


                          CERTIFICATE OF SERVICE

      The undersigned attorney certifies that a true and correct copy of the
foregoing Unopposed Motion to Extend Time to File Cross-Appellee’s Response
Brief was served on all counsel of record in accordance with the Texas Rules of
Appellate Procedure via e-Filing, on May 1, 2015.

                                             /s/ Weston M. Davis
                                           Weston M. Davis




                                       5
                         CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), I certify that counsel for ESG conferred

with opposing counsel who indicated that his client does not oppose this motion.



                                              /s/ Weston M. Davis
                                            Weston M. Davis




                                        6